Justice Frye
dissenting.
I agree with that part of the majority opinion which holds that “the rate scheme enacted by the City pursuant to the SWU [stormwater utility] ordinance is rationally related to the amount of runoff from each lot and was not an arbitrary exercise of the City’s statutory authority.” I disagree, however, with the majority’s conclusion that “the City’s SWU ordinance and the fees charged thereunder are invalid as a matter of law because they are operated and conducted in a manner that exceeds the authority granted to the City.” I believe that the majority takes an unduly narrow view of the City’s authority. Application of the appropriate rule of statutory construction requires us to hold that the applicable public enterprise statutes, N.C.G.S. §§ 160A-311, -312, and -314, are broad enough to authorize the City’s SWU ordinance and the expenditure of monies collected thereunder on a “system” for stormwater and drainage collection and transport, including activities that are ancillary to and supportive of the City’s physical infrastructure.
For many years, municipalities had the authority to exercise only those powers expressly granted, or those necessarily or fairly implied in or incident to expressly granted powers, or those essential to the accomplishment of the declared objects and purposes of the municipal corporation. See Homebuilders Ass’n of Charlotte, Inc. v. City of Charlotte, 336 N.C. 37, 442 S.E.2d 45 (1994) (describing the powers of municipalities as stated by the now-defunct “Dillon’s rule”); see also N.C.G.S. § 160-1 (repealed effective 1 January 1972).
*820However, in 1971, the General Assembly enacted a comprehensive revision of the laws governing municipalities, codified in chapter 160A of the North Carolina General Statutes. Act of June 30, 1971, ch. 698, 1971 N.C. Sess. Laws 724; see also Homebuilders Ass’n of Charlotte, 336 N.C. at 42, 442 S.E.2d at 49. As part of chapter 160A, the General Assembly enacted the following rule of construction for legislative grants of power to municipalities:
§ 160A-4. Broad construction.
It is the policy of the General Assembly that the cities of this State should have adequate authority to execute the powers, duties, privileges, and immunities conferred upon them by law. To this end, the provisions of this Chapter and of city charters shall be broadly construed and grants of power shall be construed to include any additional and supplementary powers that are reasonably necessary or expedient to carry them into execution and effect: Provided, that the exercise of such additional or supplementary powers shall not be contrary to State or federal law or to the public policy of this State.
N.C.G.S. § 160A-4 (1994). In Homebuilders Ass’n of Charlotte, Inc. v. City of Charlotte, this Court interpreted N.C.G.S. § 160A-4 as a legislative mandate “that the provisions of chapter 160A and of city charters shall be broadly construed and that grants of power shall be construed to include any additional and supplementary powers that are reasonably necessary or expedient to carry them into execution and effect.” 336 N.C. at 43-44, 442 S.E.2d at 50.
When the General Assembly, in 1989, amended N.C.G.S. § 160A-311 to include “structural and natural stormwater and drainage systems of all types,” it allowed cities to establish and operate stormwater systems as public enterprises. N.C.G.S. § 160A-311(10) (1994); Act of July 15, 1989, ch. 643, sec. 5, 1989 N.C. Sess. Laws 1763, 1769-70. Municipalities are allowed to “acquire, construct, establish, enlarge, improve, maintain, own, operate, and contract for the operation of any or all of the public enterprises as defined in this Article to furnish services to the city and its citizens.” N.C.G.S. § 160A-312(a) (1994). Further, municipalities are expressly authorized to fix and enforce rates and fees “for the use of or the services furnished by any public enterprise.” N.C.G.S. § 160A-314(a) (Supp. 1998). Specifically, cities may set “rates, fees, charges, and penalties for providing structural and natural stormwater and drainage system service,” so long as the fees imposed do not “exceed *821the city’s cost of providing a stormwater and drainage system.” N.C.G.S. § 160A-314(al). These public enterprise statutes, upon which the City relies as enabling authority for its SWU, are a part of chapter 160A, and as such, they are subject to the rule of broad construction mandated by the General Assembly in N.C.G.S. § 160A-4.
The City adopted its SWU ordinance under the authority granted by the General Assembly in the public enterprise statutes. The City operates a structural and natural stormwater and drainage system that must comply with the mandates of the federal NPDES (National Pollutant Discharge Elimination System) permitting requirements. Compliance with federal NPDES regulations is a duty of the City and of other affected municipalities. Any ambiguity in the meaning of the term “stormwater and drainage system" must be resolved in favor of enabling municipalities to execute the duties imposed upon them by federal law concerning the discharge of stormwater. The City cannot operate a stormwater and drainage system without complying with federal regulations. Certainly, N.C.G.S. § 160A-4 and Homebuilders Ass’n of Charlotte require us to interpret the applicable public enterprise statutes broadly enough to encompass the City’s operation of its SWU and collection of fees under the SWU ordinance as “reasonably necessary or expedient” to its expressly granted powers. I would uphold the City’s SWU ordinance and the fees charged thereunder as a valid exercise of the City’s authority granted by N.C.G.S. §§ 160A-311, -312, and -314.
Chief Justice Mitchell and Justice Parker join in this dissenting opinion.